--------------------------------------------------------------------------------

AMENDED AND RESTATED LICENSE AGREEMENT

THIS AGREEMENT made as of the 20th day of August, 2014.

BETWEEN:

> > > > ALVIN C. JOHNSON, JR., having an address at 7750 E. Evans Rd., #3,
> > > > Scottsdale, AZ 85260;
> > > > 
> > > > (hereinafter referred to as the "Licensor")

OF THE FIRST PART

AND:

> > > > ROYAL MINES AND MINERALS CORP., a Nevada corporation, having its
> > > > principal place of business located at 2580 Anthem Village Dr.,
> > > > Henderson, NV 89052;
> > > > 
> > > > (hereinafter referred to as the "Licensee")

OF THE SECOND PART

WHEREAS:

A.                    The Licensor and the Licensee entered into a License
Agreement dated August 20, 2010, as amended on December 9, 2010 and October 25,
2012 (the “Original Agreement”) granting a license to the Licensee to utilize
the Licensor’s formula and process for the recovery of gold when it is bonded
with silica known as the precursor gold recovery system (hereinafter referred to
as the "Process"); and

B.                    It is the intention of the Licensor and the Licensee to
replace and supersede the Original Agreement and grant a license to the Licensee
to utilize the Licensor’s Process to recover gold from ore on the terms and
conditions hereinafter set forth;

NOW THEREFORE in consideration of the sum of $1.00, the receipt and sufficiency
of which is acknowledged, and of the mutual covenants and agreements hereinafter
provided, the parties have agreed and to hereby agree as follows:

1.                    APPOINTMENT AS LICENSEE

1.01                 Grant of License Rights. Subject to the provisions herein
and for the duration of this Agreement, the Licensor hereby grants to the
Licensee the non-exclusive right and license to utilize and apply the Process
for processing ore.

2.                    SHARE ISSUANCE

2.01                 Shares. As consideration for the grant of license rights,
the Licensee shall issue 7,980,493 shares (the “Shares”) of the Licensee’s
common stock to the Licensor on execution of the Agreement.

2.02                 Restricted Shares Agreements of the Licensor. With respect
to the issuance of Shares:

  (a)

The Licensor acknowledges that the Shares are “restricted securities” within the
meaning of the Securities Act and will be issued to the Licensor in accordance
with an exemption from the registration requirements of the Securities Act based
on the representations and warranties of the Licensor in this Agreement;

        (b)

The Licensor agrees to resell the Shares pursuant to registration under the
Securities Act, or pursuant to an available exemption from registration pursuant
to the Securities Act; and


--------------------------------------------------------------------------------

2

  (c)

The Licensor acknowledges and agrees that all certificates representing the
Shares will be “restricted securities” under the United States Securities Act of
1933, as amended (the “Securities Act”) and will be endorsed with the following
legend in accordance with the Securities Act or such similar legend as deemed
advisable by the lawyers for the Licensee to ensure compliance with the
Securities Act:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE "ACT"), AND HAVE BEEN OFFERED AND SOLD IN
RELIANCE UPON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE ACT. SUCH
SECURITIES MAY NOT BE REOFFERED FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED
UNLESS THEY ARE REGISTERED UNDER THE APPLICABLE PROVISIONS OF THE ACT OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
ACT.”

3.                    COVENANTS OF LICENSOR

3.01                 Technical Support. The Licensor agrees to assist the
Licensee by providing such technical support with respect to the utilization of
the Process as the Licensee may reasonably request.

3.02                 Non-circumvention. The Licensor shall not, without seeking
written approval from the Licensee, enter into any other form of agreement or
arrangement that would allow any current or prospective clients or partners of
the Licensee to utilize the Process.

3.03                 Representations and Warranties of the Licensor. The
Licensor represents and warrants to the Licensee that:

  (a)

the Licensor owns the Process free and clear of any liens, charges or
encumbrances and have the power and right to grant all rights granted to the
Licensee under the terms of this Agreement;

        (b)

the execution and delivery of this Agreement and the exercise of the rights
granted herein will not result in a breach of any term or provision of or
constitute a default under or conflict with any agreement, judgment, decree,
court order or other instrument to which the Licensor is a party or by which he
is bound.

        (c)

The Licensor recognizes that the purchase of Shares involves a high degree of
risk in that the Licensee is in the development stage of its business;

        (d)

An investment in the Licensee is highly speculative and only investors who can
afford the loss of their entire investment should consider investing in the
Licensee and the Shares;

        (e)

The Licensor understands that the Shares he is acquiring are characterized as
"restricted securities" under the federal securities laws inasmuch as they are
being acquired from the Licensee in a transaction not involving a public
offering and that under such laws and applicable regulations such securities may
be resold without registration under the Act only in certain limited
circumstances. In this connection, the Licensor represents that he is familiar
with SEC Rule 144, as presently in effect, and understands the resale
limitations imposed thereby and by the Act;

        (f)

The Licensor is an investor in securities of companies in the development stage
and acknowledges that he is able to fend for himself, can bear the economic risk
of the Licensor's investment, and has such knowledge and experience in financial
or business matters such that he is capable of evaluating the merits and risks
of the investment in the Shares;


--------------------------------------------------------------------------------

3

  (g)

The Licensor believes he has received all the information he considers necessary
or appropriate for deciding whether to purchase the Shares. The Licensor further
represents that he is a close, personal friend, relative or business associate,
of a director or executive officer of the Licensee and as such has had an
opportunity to ask questions and receive answers from the Licensee regarding the
terms and conditions of the Agreement and the business, properties, prospects
and financial condition of the Licensee. The Licensor has had full opportunity
to discuss this information with the Licensor’s legal and financial advisers
prior to execution of this Agreement;

        (h)

The Licensor hereby acknowledges that this offering of Shares has not been
reviewed by the United States Securities and Exchange Commission (the "SEC") and
that the Shares are being issued by the Licensee pursuant to an exemption from
registration provided by Section 4(2) of the United States Securities Act of
1933;

        (i)

The Shares will be acquired by the Licensor for investment for the Licensor's
own account, not as a nominee or agent, and not with a view to the resale or
distribution of any part thereof, and that the Licensor has no present intention
of selling, granting any participation in, or otherwise distributing the same.
The Licensor does not have any contract, undertaking, agreement or arrangement
with any person to sell, transfer or grant participations to such person or to
any third person, with respect to any of the Shares;

        (j)

The Licensor is not aware of any advertisement of the Shares; and

        (k)

The Licensor has full power and authority to enter into this Agreement and this
Agreement constitutes a valid and legally binding obligation of the Licensor,
enforceable in accordance with its terms except (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, and other laws of general
application affecting enforcement of creditors' rights generally, and (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief, or other equitable remedies.

4.                    COVENANTS OF LICENSEE

4.01                 Representations and Warranties of the Licensee. The
Licensee represents and warrants to the Licensee that:

  (a)

The Licensee is a corporation duly organized, existing and in good standing
under the laws of the State of Nevada and has the corporate power to conduct the
business which it conducts and proposes to conduct; and

        (b)

Upon issue, the Shares will be duly and validly issued, fully paid and
non-assessable shares of common stock of the Licensee.

5.                    CONFIDENTIAL INFORMATION

5.01                 Confidential Information. The Licensor and the Licensee
acknowledge and agree with each other that all information connected with the
Process, including without limitation, all information, data, formulae,
process-flow or apparatus design is confidential, and the Licensee and the
Licensor covenant and agree with each other to use their best efforts to ensure
that such information does not become public knowledge and undertake not to
disclose such information or any part thereof to any other person except to
their respective consultants, sub-contractors and employees as may be necessary
to carry out their respective rights and obligations under this Agreement. The
Licensee hereby further covenants and agrees with the Licensor that the Licensee
shall require each and every one of its employees, consultants, or
sub-contractors who are provided with any information in respect of the
operation of the Process or related knowledge to sign confidentiality
agreements.

--------------------------------------------------------------------------------

4

6.                    DURATION

6.01                 Duration. This Agreement shall remain in force for a period
of ninety-six (96) years from the date first above written.

7.                    GENERAL PROVISIONS

7.01                 Governing Law. This Agreement shall be governed and
interpreted in accordance with the laws of the State of Nevada and the parties
agree to submit all disputes arising hereunder to the courts of the State of
Nevada.

7.02                 Entire Agreement. This Agreement constitutes the entire
agreement between the parties hereto relating to the subject matter hereof and
supersedes all prior and contemporaneous agreements, understandings,
negotiations and discussions, whether oral or written, of the parties and there
are no general or specific warranties, representations or other agreements by or
among the parties in connection with the entering into of this Agreement or the
subject matter hereof except as specifically set forth herein.

7.03                 Amendments. No erasure of or addition to any portion of
this Agreement except filling in of blank spaces and lines shall be binding upon
the parties unless it is in writing signed by duly authorized officers of both
parties.

7.04                 No Waiver. No departure from or waiver of the terms of this
Agreement shall be deemed to authorize any prior or subsequent departure or
waiver or require its continuation.

7.05                 Severability. If any provision of this Agreement or the
application of such provision shall be held illegal or unenforceable under any
laws of any jurisdiction applicable to the Agreement the remainder of the
Agreement or the application of such provision to other persons or circumstances
shall not be affected thereby.

7.06                 Notice. Any notice required or permitted to be given under
this Agreement shall be in writing and may be given by any means reasonably
calculated to reach the other party, including, without limiting the generality
of the foregoing, hand delivery (whether by courier or otherwise), telegram,
cablegram, telefax or prepaid mail addressed to such party at its address as set
forth on page one of this Agreement. Such notice if given by hand delivery shall
be deemed to be received on the day delivered, if given by telegram, telefax, or
cablegram shall be deemed to have been received on the day following dispatch
thereof and notice given as aforesaid by prepaid mail shall be deemed to have
been received five (5) days after the mailing thereof. Either party may by
notice in writing given as herein provided change its address for notice
hereunder and such address as so changed shall be deemed to be the address of
such party for the purposes of notice hereunder.

7.07                 Headings. The headings in this Agreement are inserted for
convenience of reference only and are not intended to be used as an aid to the
interpretation of the provisions hereof.

7.08                 Assignment. The Licensor shall be entitled without
restriction to assign the whole or any part of this Agreement. The Licensee may
not assign the whole or any part of this Agreement without the Licensor's prior
written consent. Notwithstanding the preceding, the Licensee shall be entitled
to sub-license the right to utilize the Process to an entity or entities
controlled by the Licensee without any consent of the Licensor.

7.09                 Separate Counsel. This Agreement has been prepared by
Northwest Law Group as legal counsel for the Licensee, and the Licensor
acknowledges and agrees that he has been advised to seek separate legal counsel
with respect to the matters contained in this Agreement.

--------------------------------------------------------------------------------

5

7.10                 Enurement. This Agreement shall be binding upon and shall
enure to the benefit of the respective parties hereto and their successors and
permitted assigns.

7.11                 Counterparts. This Agreement may be executed in one or more
counterparts, all of which will be considered one and the same agreement and
will become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart.

IN WITNESS WHEREOF the parties hereto have executed this Agreement on the day
and year first above written.

SIGNED, SEALED AND DELIVERED BY
ALVIN C. JOHNSON, JR. in the presence of:

/s/ Brad Beebe   /s/ Alvin Johnson Jr. Signature of Witness                    
               ALVIN C. JOHNSON, JR.       Brad Beebe     Name of Witness      
    1111 E Brown Street, Mesa AZ 85203     Address of Witness                  
          ROYAL MINES AND MINERALS CORP.     by its authorized signatory:      
          /s/ Jason S. Mitchell     Signature Of Authorized Signatory          
President     Name and Title of Authorized Signatory    


--------------------------------------------------------------------------------